 JOSEPH VICTORI WINESJoseph Victori Wines,Inc.andLocal 1814,Interna-tionalLongshoremen'sAssociation,AFL-CIO.Cases 29-CA-12050 and 29-CA-12105May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 22, 1987, Administrative Law JudgeEleanorMacDonald issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel filed cross-excep-tions and a supporting brief. The Respondent filedan answering brief to the General Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs 1 andhas decided to affirm the judge's rulings, findings, 2and conclusions and to adopt the recommendedOrder.3iIn its brief, the Respondent has requested oral argument The requestisdenied as the record, exceptions, and briefs adequately present theissues and the positions of the parties2 Both the Respondent and the General Counsel have excepted tosome of the judge's credibility findings The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrectStandard Dry Wall Products,91NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir 1951) We have carefully examined the recordand find no basis for reversing the findingsThe General Counsel has excepted to the judge's failure to find thatthe Respondent unlawfully laid off Sharaz Edoo on September 26, 1985,as a result of his union activitiesMore specifically, the General Counselchallenges the judge's credibility finding regarding Edoo and urges that itbe reversed The judge found that Edoo's testimony was strongly shadedto the disadvantage of the Respondent and accordingly discredited thoseportions of Edoo's testimony which are contradicted by more reliableevidence In arriving at this finding, the judge noted, inter alia, thatEdoo's testimony differs from the affidavit he gave in this proceeding inthat his testimony was much more favorable to the General Counsel'scases than was his affidavit The General Counsel submits that this find-ing is in error and that Edoo's testimony should have been fully creditedWe find that the judge's credibility finding regarding Edoo is supportedby the record A comparison of his affidavit and his testimony reflects anumber of inconsistencies which the judge specifically noted In additionto these, the record reflects several others For example, Edoo's affidavitstates that on September 7, 1985, after Carlos Prior had asked Edoo if hehad signed a card for the Union, Prior said "OK" and left The affidavitfurther states that Prior did not then go on to speak to other workersHowever, Edoo testified that Prior went on to talk to other employeesand spoke to everyone in the plant Accordingly, we agree with thejudge that Edoo tended to shade his testimony and we affirm her findingconcerning Edoo's credibilityWe further correct several inadvertent errors in the judge's decisionAlthough the judge at one point in sec II,A of her decision incorrectlystates that the Respondent's greatest sales in 1984 occurred in October,she elsewhere correctly identifies that peak sales occurred in SeptemberAt sec II,D,2 of her decision, the judge incorrectly states that the layofftook place on Friday, August 6, 1985, rather than on Friday, September6, as elsewhere indicated in her decsion3 In adopting the remedy recommended by the judge that the employ-ees discriminatorily laid off be made whole for loss of earnings and otherbenefits,we note the seasonal nature of the Respondent's business, and469ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Joseph Vic-toriWines, Inc., Brooklyn, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.the judge's recognition that a showing had been made that at some pointthere would have been a layoff, in view of the gradual decline in salesand the Respondent's prior layoff in October 1984What effect this, aswell as the Respondent's installation of a palletizing machine, will haveon the Respondent's backpay and reinstatement obligations shall be re-solved in compliance proceedingsIn accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621 Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621), shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)Alison C. Fairbanks, Esq.,for the General Counsel.Arthur R. Kaufman, Esq.andDoroth Rosensweig,Esq.(Kaufman,Frank,Schneider& Rosensweig, PC),ofMelville, New York, for the Respondent.Anthony Thomas Scotto, Esq. (Bogucki, Dichiara & Scotto),of New York, New York, for the Union.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was heard in Brooklyn and New York, NewYork, on 16 days between 23 April and 4 September1986The consolidated complaint, issued on 29 Novem-ber 1985, alleges that Respondent, in violation of Section8(a)(1) and (3) of the Act, interrogated its employees, di-rected its employees to refrain from union activities,threatened its employees with discharge, and laid off anddischarged its employees. Respondent denies that it vio-lated the Act and alleges that the layoffs were due toeconomic considerations.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties in December 1986, I makethe following'FINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation with a plant at31st Street, Brooklyn, New York, manufacturesand sellsalcoholic beverages. The partiesagree,and I find, thatRespondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and thatLocal 1814,InternationalLongshoremen's Association,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.iCertain errors in the recordare notedand corrected294 NLRB No. 35 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has engaged in the wine importing anddistributing business for a number of years. In 1984, Re-spondent entered the wine cooler business by purchasingthe plant at issue at 31st Street,Brooklyn.2The winecooler business is relatively new, commercially bottledwine coolers having first been sold around 1981 and firstproduced in New York State since 1984. In 1984, Re-spondent began producing and selling"Calvin Cooler" inassorted flavors and sizes of bottles.The equipment in itsplantwas old and Respondent had no prior experiencewith wine coolers. Respondent had to learn by trial anderrorwhich of its flavors would be successful and towhat extent there would be a market for its products.Respondent's records show that in 1984 it had its largestsales in September.3Respondent laid off excess employ-ees at the end of October 1984.Although industry statistics through 1986 show thatwine cooler sales are highest in June, July, and August,the sales experience of each wine cooler company de-pends very much on the identity and the efforts of its in-dividual distributor.Each producer employs a differentdistributor and thus sales results are distinct for each en-terprise.Further,in 1984,Respondent'sgreatest saleswere in October contrary to the industrywide experi-ence.In 1985,Respondent operated the plant with newor improved machinery and techniques,and its workforce gained expertiseNoubar Boursalian was engagedas the new plant manager on 3 June 1985.Changes were made in the plant and by summer of1985, the plant was operating with two 12-hour shifts for6 days a week excluding Sundays. The shifts began andended at 6 a m. and 6 p.m. About 35 rank-and-file em-ployees were employed on each shift.The plant operatedby means of a production line with various machines towash,fill,cap,and box the bottles of cooler Employeestook the boxes filled with bottles of cooler from the pro-duction line and n}anpally stacked them on pallets. InAugust 1985,a machine,called a palletizer, was put intooperation to perform this function;thiswill be discussedin greater detail belowAbout 30 employees worked onthe production line per shift.The plant,while not divided into formal departments,contained a batching and mixing area where the coolerwas blended.About three to five employees worked atmixing and batching per shift.There was also a shipping area.The day supervisor ofthis area was George Merritt;about four hi-1o driverswere employed here to load and unload trucks.At night,Sergio Larrondo worked part-time to oversee the load-2Wine cooler is a beverage made by combining wine with sweeteners,flavors, and chemicals Respoident's cooler is apparently carbonated.Respondent'srecords show the following numbers of cases sold in1984August46,403September87,788October73,611November48,897December42,034ing and unloading of trucks,with about three hi-lo driv-ers.The instant case arises out of two events which tookplace at the plant during the first week of September1985: (1) The Union's organizing campaign,which wasconducted on the afternoon of Thursday,5 September,and continued during the day and night of Friday, 6 Sep-tember;and (2)the layoff of 10 day-shift employees at 6p in. on 6 September and the layoff of the entire nightshift at 6 a.m on Saturday,7 September.Certain facts about these two events are not seriouslycontroverted.The union organizers met with employee Sharaz Edooaway from the plant on 5 September and discussed theorganization of the plant.Edoo signed an authorizationcard.In the afternoon of that day,the union organizerstook up positions outside the plant and began talking toemployees.A group of employees congregated openlywith the union agents outside the plant after the day shiftended at 6 p.m. Before 6 p.m., the Union also spoke toarriving night-shift employees.Many employees signedcards on these occasions.The Union made no attempt tohide its organizing effort;indeed,iteven asked permis-sion,which was denied,to go inside the plant.Union or-ganizers introduced themselves to any supervisors theyhappened to see around the plant,including Plant Man-ager Boursalian.Respondent'splantmanager and VicePresident Jose Nodar were aware of the Union's cam-paign from its inception on 5 September 1985. Indeed, oneither the first or second day of the campaign, UnionAgentMichael Porta told Boursalian the Union hadenough cards to file a petition.It is not disputed that Respondent told certain day-shift employees they were laid off at 6 p.m. on 6 Septem-ber 1985.Boursalian stood in the office while employeeCarlos Prior called certain employees in as they came upto the tinreclock to punch out for the day; ' Prior told theemployees in Spanish that there was no more work forthem. Some employees who worked in shipping weregiven the same information by Merritt.After the night-shift employees concluded work at 6a.m. on Saturday,7 September, they were laid off aswellBoursalian was there and LeRoy Dixon made theannouncement in English while a Spanish-speakingworker translated.The Union filed a petition on 10 September 1985.B. Credibility of Witnesses1.General Counsel'switnessesA large number of witnesses testified in support of theGeneral Counsel's allegations.Ifind that some of thesewitnesseswere not reliable and I shall not credit theirtestimony where it is contradicted by more reliable evi-dence. Jose Luis Diaz testified that he completed andsigned his own union authorization card;the evidenceshows that Diaz did not complete the card Diaz uncon-vincingly and implausibly testified about his ability to un-derstand a phrase spoken by Supervisor George MerrittinEnglish when it was clear that he could not repeatanything else in English.I shall not credit the testimony JOSEPH VICTORI WINESof Jose Luis Diaz. However, Diaz' testimony that CarlosPrior asked him if he had signed a union card is consist-ent with Prior'sown testimony as will be seen below; Ishall credit this portion of Diaz' testimony.Jose de Jesus testified as to unlawful statements alleg-edly made by a manager, but he was unable to state con-vincinglywhether the individual was Vice PresidentJoseNodar or Plant Manager Noubar Boursalian. Histestimony differed in a material respect from his affidavitgiven to a Board agent and his testimony was shiftingand contradictory. I shall not credit the testimony ofJose de Jesus.Francisco Fermin gave implausible,seemingly fabricat-ed testimony about the completion of hisunionauthori-zation cardHis willingness to testify inaccurately ren-ders all his testimony suspect. Thus, I shall not creditFermin's testimony that Carlos Prior told him he wouldbe fired forsigning a union card and laterfired him forsigning the card.However, Fermin's testimony thatPrior asked him if he had signed a union authorizationcard is consistent with Prior's own testimony; I shallcredit that portion of Fermin's testimony.Ramon Mejia testified that Prior interrogated him, toldhim he could be fired forsigning a unioncard, and thentold him he was fired because he had signed; however,Melia did not include these blatantly unlawful statementsin his affidavit given soon after he was fired. Moreover,he was uncooperative on cross-examination. I shall notcreditMejia's testimony. However, based on Prior's ad-mission, I credit Mejia's testimony that Prior asked if hehad signed a card.JoelZelman gave admittedly fabricated testimonyabout the circumstances surrounding his signing of aunion card, his testimony contradicted his affidavit inseveralmaterial respects, and he was uncooperative oncross-examination.I shall not credit Zelman's testimony.Dennis Guerrero was uncooperative and evasive oncross-examination by counsel for Respondent He couldnot recall the names of the supervisors who allegedlymade unlawful statements to him and his testimony dif-fered from his affidavit in a material respect. I shall notcredit Guerrero's testimony.Wahid Bacchus testified for the General Counsel. Bac-chus admitted that he initially withheld his cooperationfrom the General Counsel because he wanted certainhelp from Respondent. This willingness to refrain fromsupplying evidence based on financial considerationsmakes all of Bacchus'testimony suspect. In addition,some of Bacchus' testimony is implausible and contraryto the testimony of other witnesses. I shall not creditBacchus' testimony.Jose Ramos testified for the General Counsel. Ramos'testimony was highly implausible, was not supported bythe testimony of any other witness, and was contrary tocertain uncontested facts. I shall not credit the testimonyof Ramos.Carlos Mora testified for the General Counsel. His tes-timony was full of contradictions, and I am convincedthat he had no recollection of the material events. I shallnot credit the testimony of Mora.Sharaz Edoo testified for the General Counsel. Edoowas the employee responsible for calling the Union to471organize Respondent's employees.Edoo's testimony dif-fered from his affidavit given to a Board agent in that histestimonywas much more favorable to the GeneralCounsel's case than was his affidavit given soon after therelevant events took place. Edoo testified as to matterswhich it appeared he could not have heard or observedorwhich he could not have understood because theywere spoken in Spanish. I am convinced that Edoo's tes-timony is strongly shaded to the disadvantage of Re-spondent, and I shall not credit those portions of his tes-timony that are contradicted by other more reliable evi-dence.Michael Porta, the union delegate in charge of the or-ganizing campaign at Respondent's plant,testified for theGeneral Counsel. Porta testified to an alleged unlawfulstatement made by Sergio Larrondo to several workerson 5 September 1985 at 10:30 p.m., but this statementwas not in Porta's affidavit given to a Board agent on 29October 1985.It is implausible that a union organizerwould have heard an unlawful statement and not recalledita few weeks later when giving a sworn affidavit. Inaddition,Porta testified to another alleged unlawfulstatement by Larrondo to Edoo on 6 September 1985 at10:30 p.m., yet Porta's affidavit states that he left theplant at 8 p in. on that day. There was obviously someconfusion in Porta's mind about threats made at 10:30p.m.; I am convinced that Porta had no clear recollec-tion of who made the threats or when they were made.Therefore, I shall not credit those portions of his testi-mony.Tony Tatum testified for the General Counsel. He hada truthful demeanor, did not contradict himself, and gavehis evidence in a forthright, cooperative manner. I shallcreditTatum's testimony. Pedro Arias testified for theGeneral Counsel. He had a truthfuldemeanor,did notcontradict himself, and was obviously cooperative andforthright during cross-examination. I shall credit Arias'testimony. Nestor Nova testified for the General Coun-sel.He gave his evidence in a forthright and cooperativemanner, and I shall credit his testimony.JulioMartinez testified for the General CounselHetried to be cooperative on cross-examination and had anextremely impressive demeanor as a truthful witness.Therewas some confusion in Martinez'testimony but Iattribute this to difficulties involved in the translation ofthe questions and answers by the interpreter. Martinez'testimonywas in accord with his affidavit given to aBoard agent on 11 October 1985. I give no weight to thefact that a questionnaire Martinez received at home andfilled out on 3 November 1985 with the help of a relativewas inconsistent with his affidavit; the lack of formalityand precision in the questionnaire process leads me toconclude that the answers Martinez gave were not wellconsidered and should not be accorded any significance.2.Respondent's witnessesGeorge Merritt, the warehouse supervisor, testified forRespondent. Merritt was cooperative and forthright, andI shall credit his testimony.Bertram Silk testified for Respondent. He was a truth-fulwitness and I shall rely on his testimony. 472DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJose Nodar is the vice president of Respondent. As toseveral subjects Nodar's recollection was inexact or con-trary to the documentary evidence. In these instances,discussed below, I shall not rely on Nodar's testimony.NoubarBoursalian, the plant manager, testified for Re-spondent.Some of Boursalian's testimony about neigh-borhood protests at the plant conflicted with the dateson the documentary evidence and with the testimony ofJose Nodar. Boursalian shaded his testimony about theseprotests to favor Respondent's case,and I shall not creditit.Boursalian's testimony about his method of choosingpeople to be laid off was implausible and contradictory,aswill be discussed in detail below. Finally, I do notcreditBoursalian's testimony about alleged SupervisorCarlos Prior.Carlos Prior testified for Respondent to deny his al-leged supervisory status and that he had made certainunlawful statements to employees. Although Prior statedthat he did not assign work or direct the employees, healso testified that he frequently told employees to cleanthe plant, pick up debris,made surethat employees wereoperatingmachines properly, and corrected their mis-takes and recommended employees for specific duties onthe production line. Based on his contradictory testimo-ny and his demeanor on the stand, I conclude that Priordisplayed a willingness to shade his testimony to benefithis employer. Prior admitted asking employees if theyhad signed authorization cards for the Union: whenasked about incidents with specific employees, he wasunable to recallthe facts. I do not find thatPrior is acrediblewitness and I shall not rely on his testimonywhere it is contradicted by more reliable evidence.Sergio Larrondo testified for Respondent. He was anobviously well-prepared witness. Larrondo was eager totestify that he had no authority or discretion on the job,often volunteering statements about his lack of authoritywhen such statements were not responsive to the ques-tion before him. Larrondo also showed a reluctance toanswer questions on cross-examination by the GeneralCounsel andhe wasuncooperative. Finally, Larrondo'stestimony was inconsistent with that of George Merritt,another witness for Respondent, on the subject of Lar-rondo's duties and authority on the job. I shall not relyon the testimony of Larrondo.C. The 8(a)(1) Allegations1.Allegations concerning LeRoy DixonBased on the testimony of Tony Tatum, I find thatLeRoy Dixon became a production supervisor on thenight shift in July or August 1985.4 Dixon was the onlyperson in charge of employees on the 6 p.m. to 6 a.m.shift. If employees had problems, they went to Dixon.Dixon changed job assignments on the production line.Dixon compiled production figures for management. Hepromoted competition in productivity between the nightshift and the day shift. When the night shift exceeded the*Dixon did not testify to deny any of the allegations made about himNo witness for Respondent identified anyone other than Dixon as beingin charge of the night shift Although Day-shipping Supervisor GeorgeMerritt sometimes worked late, he did not work 24 hours per day and, inany case, he did not supervise production employees.production of the day shift, Dixon personally treated em-ployees to their night meal. Dixon was the supervisorwho laid off the night shift; because he spoke only Eng-lish,Dennis Guerrero translated for the Spanish-speakingemployees. Dixon was paid $16/hour while the rank-and-file employees were paid $3.75/hour.I find that Dixon observed a group of 15 employeestalking to the union organizers outside the plant. Tatumsigned an authorization card for the Union on this occa-sion.After he hadsignedthe card, Tatum went back towork. Later, Dixon came up to Tatum working at hismachine and asked if he had signed the card. Tatum said,"yes."Dixon shook his head from side to side and thenwalked away.I find that Dixon's question was an unlawful interroga-tion.Dixonwas seeking specific information aboutTatum'smembership.The interrogation took placeduringworking hours at Tatum's assigned machine.There is no testimony that Tatum initiated a conversa-tion about the Union. When Tatum affirmed his supportfor the Union, Dixon shook his head from side to side.This gesture means "no" and denotes disapproval. Insum,SupervisorDixon sought specific informationwhether Tatum had joined the Union, and he indicateddisapprovalwhen he obtained an answer. This actioninterfered with Tatum's rights and coerced him in viola-tion of Section 8(a)(1) of the Act.Rossmore House,269NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir.1985);Southwire Co.,282 NLRB 916 (1987) (asking employees"extent" of support for the Union "could reasonably beseen as a basis to initiate action against them").2.Allegations concerning Carlos PriorJulioMartinez and Pedro Arias were both employedon the production line during the day shift from 6 a.m.to 6 p.m. Both testified as to Carlos Prior's duties. Basedon their testimony, I find that Prior spent much of histime as a mechanic while he repaired and maintained themachines but that he also possessed supervisory powers.Prior gave instructions to the employees on the produc-tion line. If the production line was halted because of abreakdown, he assigned other tasks to the idled employ-ees suchas cleaning,picking up debris, and the like.Prior refused permission to employees who wanted toleave early on the grounds that some other employeewould be absent. He granted employees the right toleave early on several occasions. He told employees tostop performing certain jobs on the production line andswitched them to other tasks. If employees lingered toolong at lunch, Prior called the employees back to work.Prior was entrusted with keys to the plant.Prior's own credited testimony also supports a findingthat he was a supervisor. Prior shared an office with EdNesnick, the productionmanager.Prior had the author-ity to ensure that machine operators were performingtheir tasks properly and he told employees to correctmistakes in their performance. Prior effectively recom-mended to Plant Manager Boursalian that "Rafael" bereturned to operate the filler machine instead of remain-ing at the labeling machine. In contrast with the JOSEPH VICTORI WINES$3.75/hour wage, received by the rank-and-file employeesat the plant, Prior was paid $20/hour..Priorand Boursalian both testified that wheneverPrior gave an order or gave any information to employ-ees, it was at the direction bf Boursalian or else pursuantto detailed instructions from Boursalian that renderedPrior's act routine.Ihave found above that both Priorand Boursalian were unreliable and shaded their testimo-ny to favor Respondent's case.Thus, I shall not credittheir assertion that Prior was merely a conduit for Bour-salian'sorders. Significantly,ProductionManager Nes-nick,Prior's direct supervisor,did not testify at the trial.Indeed,the record is bare of any detailed information re-gardingNesnick'sduties and how they meshed withPrior's.This omission leads me to conclude that in factNesnick and Prior both supervised the production em-ployees.My conclusion is supported by the fact thatPrior said he spent 15 to 30 minutes a day with Boursa-lian, but up to 4 hours a day with Nesnick,Were I tocredit Respondent's version of the facts, I would have tofind that Plant Manager Boursalian made all decisions re-garding employees,even the most minute ones such aswhether to grant a few hours off to one employee. Thisversion of the facts completely bypasses ProductionManager Nesnick, and I conclude that Nesnick was notbrought into the proceedings because his testimonywould not have favored Respondent's case.Moreover,even if I did not find that Prior was a su-pervisor,Iwould find that he acted as an agent of Re-spondent.The recordshows that most of Respondent'sproduction employees spoke Spanish and understoodEnglish only slightly.Neither PlantManager NoubarBoursalian nor Production Manager Ed Nesnick spokeSpanish,and Prior was used by managementto conveyinformation and instructions to Spanish-speaking employ-ees.Prior testified that he translated "everything" forBoursalian and Nesnick.Prior was the one who gatheredinformation from employees; thus, he testified that hecanvassed the production employees to see if theywanted to work on a Sunday.Prior stated that employ-ees came to him with problems "many times." Employ-ees asked him for more money and days off.Prior statedthat he took these requests to Boursalian and conveyedthe response to the employees.Prior was the one whoinformed the day-shift production employees about thelayoffs.From the point of view of the majority of Re-spondent's rank-and-file employees,Prior was their onlyconduit to management.They would have had no wayof ascertaining that any exercise of authority by Priorwas other than that delegated to him by management.Clearly,Respondent placed Prior"in a strategic positionwhere employees could reasonably believe he spoke itsbehalf."B.P.Custom Buildinq Products,251 NLRB 1337(1980).The credited testimony of Martinez,Arias, and NestorNova establishes that Prior interrogated them concerningtheirmembership in the Union.Prior admitted that heasked a number of employees if they had signed authori-zation cards.Nova stated that the day after he signed acard,Prior asked him if he had signed for the Union.Nova said,"no." Prior said, "those union business are nogood for you,that's only for the purpose of taking your473money."Prior had a list during this encounter,but Novadid not read it.5 Arias stated that on the morning of 6September,Prior asked Arias if he had signed a unioncard.Arias said,"yes." Prior said the Union was "notgood"Martinez stated that he signed a card for theUnion on 5 September outside the plant.On 6 Septem-ber, Prior came up to him at the packing machine andsaid,"you signed the card."Martinez denied that he hadsigned.Prior said he had list of those who had signedand that all those would be "like this."So saying, hedrew his finger across his throat as if to cut it.7 Martinezstated that Prior then asked three employees standingnearby iftheyhad signed.8Prior.asked the employees for specific informationwhether they individually had joinedtheUnion.ToNova and Arias,Prior indicated his disapproval of theUnion.Prior confronted Martinez with the informationthat he knew Martinez had signed a card and thenthreatened him by a hand gesture indicating a cut throat.Prior wasthe onlymember of supervision or manage-ment in contact with the employees who spoke their lan-guage and who could communicate with them.There isno evidence that these employees were open supportersof the Union or had initiated conversations about theUnion with Prior.Respondent thus violated Section8(a)(1) of theAct byinterrogating Nova and Arias andby threatening Martinez.D. The 8(a)(3) Allegations1.BackgroundThe General Counsel asserts that Respondent laid offand discharged its employees on the day shift and on thenight shift becausetheyjoined and supported the Union.In the alternative, the General Counsel asserts that thelayoff was premature and accelerated as a result of theunion organizing campaign.Respondent explains the layoff on the day shift by theadvent of the palletizer machine and asserts that thelayoff of the entire night, shift was due to a downturn ofbusinessafter Labor Day.Boursalian testified that customer orders were receivedby the order department of Respondent at its SecondStreetmain offices.EveryWednesday or Thursday,Boursalian received a production schedule at the plantindicating the number of cases of wine cooler the plantwas to produce in the next 2 weeks beginning with thenext Monday.The schedule showed specific quantities tobe produced everyday. The schedule was prepared byJoseph Umbach,the president of Respondent.9According to Nodar,orders were usually filled within2 weeks of their receipt.5Nova was not laid off8Arias was laid off'Martinez was laid off8Although I have not generally relied on the testimony of Diaz,Fermin, and Melia, I find based on their statements and Prior's admission,that Prior asked each of these day-shift,employees whether they hadsigned cards and that all three answered in the affirmativeAll threewere laid off9Umbach did not testify in the instant proceeding 474DECISIONS OF THENATIONALLABOR RELATIONS BOARDAccording to Boursalian, the production schedule inJuly 1985 called for 18,000 cases per day.Boursalianstated that after the first or second week in August 1985,orders were not coming in as heavily as before. Boursa-lian could not recall the number of cases per day re-quired by the September 1985 production schedule Hesaid that it was "very low."Nodar testified that by the end of August, Respondentwas producing 21,000 cases per day. He also testifiedthat in late August he met with members of Respond-ent's sales department who told him that Septemberwould not be as strong as August. After Labor Day,Nodar stated he saw that orders "were not heavy" so hedecided to lay off the night shift on Friday, 6 SeptemberBoursalian testified at great length that cases of coolerswere accumulating all over the warehouse adjacent tothe plant and on the sidewalks surrounding the plant. Hetried to show that this was true mostly in late August1985.He also testified at great length about neighbor-hood protests over the fact that goods were stacked out-side the plant, and that the night-shift operation creatednoise from the factory, arriving and departing trucks,and loitering employees. Neighborhood activists called ina number of environmental and law enforcement agen-ciesin aneffort to curb Respondent's operations. Variouslocal politicians also responded to neighborhood com-plaints by attempting to effect a change in the plant's op-erations. Boursalian tried to show that these events wereconcentrated in the last weeks of August and caused thenight shift to be laid off on 6 September. However, theevidence shows that the neighborhood problems ranthroughout the summer of 1985 and that cases of winecoolerwere stacked outside the plant throughout thesummer as well. In addition, the testimony of Vice Presi-dent Nodar, the manager who made the decision to layoff,was that as long as he had orders to fill, no local au-thorities or neighborhood activists would be allowed tointerferewith production and the operation of the nightshift at the plant. In the face of Nodar's testimony, Icannot find that neighborhood protests had anything atall to do with the layoffs at the plant.Boursalian testified that in the last week of August1985,Nodar told him orders were slowing up and that"We're going to have to make a decision one of thesedays."On Tuesday, 3 September, Nodar remarked onthe fact that men were standing around the floor due tothe advent of the palletizer. The two managers discussedthe fact that orders were slowing down and that theywould have to make a decision by Friday.On Friday, 6 September, Boursalian and Nodar met atNodar's office at Second Street. Nodar told Boursalianto shut the night shift down that day and to lay off 10men from the day shift.2Layoffof the day shiftPlantManager Boursalian testified that the palletizermachine automatically puts a case full of wine cooler onawooden pallet. The machine performs a task that,when manually performed by Respondent'semployees,was done by six or seven employees.The testimony anddocumentary evidence show that the palletizer was de-livered to Respondent's warehouse in the summer ofnot an employee with long seniority1985 but was not then in a condition to be operated. InAugust 1985, Respondent engaged a repair service to putthe palletizer into operation. A technician spent 2 weeksat the plant fixing the machine and adjusting it so that itwould function as part of the production line. The tech-nicianwas on the premises for the last 2 weeks ofAugust; he traveled home to Alabama on Saturday, 31August.The next Monday was Labor Day, and thelayoff took place on Friday, 6 August.Boursaliantestified that he did not lay off any of themen who had been filling pallets as soon as the palletizermachine was actually in operation because he wanted tobe sure the machine worked properly. Boursalian statedthat he kept the men 1 week extra as insurance in casethe machine broke down and pallets once more had tobe loaded manually.According to Boursalian, on Tuesday, 3 September, heand Vice President Nodar discussed the fact that menwere standing around idle because of the installation ofthe palletizer.Nodar told Boursalian to lay off 10 menfrom the day shift. Boursalian decided to lay off 9 em-ployees;he discharged an employee named RobertoVelez. Velez worked in quality control and, according toBoursalian, he was fired for incompetence.On the basis of the record before me, I do not findthat the discharge of Velez was unlawful. Respondent'switnesses testified that Velez was discharged for incom-petence, and the General Counsel produced no evidenceto counter this testimony. Thus, I find that Velez wasdischarged for incompetence.According to Boursalian, he called the payroll officeto determine the nine least-senior employees on the dayshiftHowever, after obtaining the information, Boursa-lianmade exceptions in six out of the nine cases. Boursa-han testified that six employees who were lowest in se-niority were not laid off for various reasons:(1)Nestor Nova knew which labels had to besupplied to the production line.(2) Rene Sanz was trusted to check that no pilfer-age took place while loading, and he was related toBoursalian's nephew.(3) Juan Torres was learning to operate the palle-tizer.(4) Luis Castillo was learning to operate the pal-letizer.(5)SharazEdoo mixed batches in the syruproom.(6) Jose Rodriguez had worked for the companybefore he quit and was rehired on 30 August1985.10The explanations given by Boursalian are not veryconvincing. As to Nestor Nova,Boursaliantestified thathe had received no specialized training but that "on oc-casion" over the course of 2 or 3 days, Boursalian hadshown him wherelabelswere kept. Although Respond-ent urgesthat thereare a greatvariety of labels and thatit is difficult to distinguish among them, a careful reading10 Boursalian testified that Rodriguez was considered a "rehire" and JOSEPH VICTORI WINES475of the record shows that Nova performed a very simpletask.Nova, was paid $3.75/hour. He denied joining theUnion when Prior interrogated him. As to Torres andCastillo,Boursaliandid not explain why they were re-tainedwhile Jose de Jesus, an experienced and skilledpalletizer operator on the night shift, was laid off thesameday. As to Jose Rodriguez, Respondent implies thathe was really a long service employee. However, Bour-salian's testimony shows that he was considered a rehireand as such would normally have been treated as a newemployee with the lowest seniority in the plant.According to Boursalian he decided which employeeswould be laid off, and he gave Priora listof the employ-ees atabout 5.30 p.m. on the production floor. Priorcalled the Spanish-speaking employees into the office at6 p.m. and told them they were laid off for lack of workand would be called back if they were needed.However, Julio Martinez, whose testimony I credit,testified that Prior told him, "Julio, you're out of work,you signed the card."Boursalfanalso testified that on the afternoon of 6 Sep-tember, Prior told him that he knew some of the employ-eeswho had signed for the Union. Prior also said hethought most of the employees had signed. Boursalianrecalled that Prior said Sharaz Edoo and Jose andDiones Rodriguez had signed. These employees were notlaid off on 6 September. I find that this testimony is notaccurate. I have found thatBoursalianshaded his testi-mony to favor Respondent's position. As detailed above,Prior admitted asking the day-shift production employeesif they had signed cards for the Union. Sharaz Edoodenied to Prior that he had done so and there is no evi-dence that Jose and Diones Rodriguez had joined theUnion. I am convinced thatBoursalianinaccurately testi-fied that Prior told him these three men were union sup-porters to make it appear as if Respondent retainedknown union members. Prior did not testify that henamed these three men to Boursalian. Significantly,Boursalianwas unable to recall any of the other namessupplied by Prior on this occasionRespondent urges that the inference of unlawful moti-vation is negated if it can be shown that notallunionsupporters were discriminatorily laid off or if it can beshown that some who were laid off did not support theUnion.This argument has no meritFredoniaValleyQuarries,272 NLRB 843, 847 fn. 23 (1984).The day-shift employees laid off, not including Velez,were: 11(1) Pedro Arias who told Prior he had signed a unioncard.Arias filled pallets, (2) JulioMartinez who wasconfronted by Prior with the fact that he hadsigned acard.Martinez did a variety of production work; (3)Ramon Melia who told Prior he had signed a card. Heworked on the filler machine; (4) Jose Castellanos; (5)Francisco Fermin who told Prior he hadsigned a unioncard; (6) Juan Torres (Paco); (7) Jose Luis Diaz, a hi-lodriver in the shipping department. Diaz signed a card;I I Boursaliantestified that he told George Merritt the names of thethree least-senior forklift drivers on the day shift and told Merritt to laythem off(8)Tyrone Brown,, a hi-lo driver in the shipping depart-ment; and (9) an unidentified employee.Boursalian testified that 2 weeks after the day-shift andnight-shift layoffs, he recalled three night-shift employeesto work on the day shift. Boursalian gave as his reasonthat he had "forgotten" that these three employees hadworked on the day shift but had moved to the night shiftatRespondent's request sometime during the summer.The' three employees were: (1) Ramdat Sambhu, abatcher; (2) Bartolo Tejia, a forklift operator; (3) AlbertoDiaz, a labeling machine operator. Boursalian did not ex-plain why three day-shift employees were not laid off tomake way for these three employees. Indeed, Respond-ent seems to argue that six or seven employees were laidoff on 6 September because of the advent of the pelletiz-ing machine and three more were added to this numberbecause three experienced night-shift employees weretransferred to the day shift. This argument does not com-port with the evidence. The three night-shift employeeswere laid off on 6 September when the entire night shiftwas told of the layoff. Two weeks later, the three "expe-rienced" employees were recalled to the day shift. I amnot convinced by Boursalian's lame excuse that he"forgot" about these three employees. In all of Boursa-lian's testimony about the day shift, he firmly recalledthat he was told to lay off 10 employees. If he hadindeed been instructed by Nodar to lay off 10 employeesand transfer 3 from the night shift, he would have doneso on 6 September and he would have testified to thiseffect at every opportunity during the trial. I am con-vinced that Respondent needed to lay off six or sevenemployees because their work was being done by thenew machine. I am also convinced that Respondent usedthis occasion to rid itself of union adherents Prior admit-ted asking workers whether they signed cards and thathe knew who had signed. Further, employees freelysigned cards right outside the plant. Prior was admittedlyused as a conduit to management. I find that Prior in-formed Boursalian of the names of suspected union sup-porters and that these were chosen for layoff on 6 Sep-tember. Because Respondent needed only to lay off sixor seven due to the palletizer, but had laid off more dueto the union drive, it then recalled three long-term and"reliable" employees 2 weeks laterRespondent admittedly laid off six of nine day-shiftemployees out of order of seniority Its reasons for re-taining low-seniority employees in most cases are notpersuasive. Thus, none of these employees had skills thatcould not quickly be learned on the job and all werepaid $3.75/hour. Two employees who were learning tooperate the palletizer were retained even though a fullytrained night-shift palletizer operator was laid off. Twolow-seniority day-shift employees retained had denied toRespondent that they supported the Union. Finally, Priorsaid to Julio Martinez, "you're out of work, you signedthe card." Based on my analysis above, I find that Re-spondent discriminatorily selected day-shift employeesfor layoff and that Respondent thus violated Section8(a)(3) of the Act. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.Layoff of the night shiftAs outlined above, Nodar and Boursalian testified thatthe night-shift layoff on 6 September was prompted by adownturn in business. The evidence shows that produc-tion schedules are sent to Boursalian every Wednesdayand that they call for specific daily production for a 2-week period commencing the next Monday. Thus, theproduction schedule for the week of 2 September wouldhave been sent to Boursalian on 21 August and again on28 August. The production schedule for the week afterthe layoff would have been prepared on 28 August and 4September.Nodar testified that he met with the salesstaff in late August and was told September would notbe as busy as August. Nodar and Boursalian testified thatthey discussed a possible layoff in the last week ofAugust.The most convincing evidence of the fact that a down-turnwas expected would have been the productionschedules issued on 21 and 28 August. Although severalpeople received production schedules every week, Re-spondent was unable to produce any of these at the trial,explainingthat they had been destroyed.Thus, the alleged expected downturn must be evaluat-ed in the light of all the other evidence. First, Respond-ent hired five employees between 26 and 30 August.That was the week immediately preceding the layoffwhen, assertedly, Nodar and Boursalian had already dis-cussed the possibility of a layoff after Labor Day. Thehiring of five employees does not support Respondent'scontentions about the layoff. Second, although Boursa-lian and Nodar testified explicitly that they recalled thatthe production schedules called for between 18,000 and21,000casesper day in August, they could not recallwhat number of cases per day the production schedulesfor September required. This failure to recall is extreme-ly surprising in view of Respondent's contention that thedownturn in September caused discussions of a layoff totake place in August and caused the layoff of 6 Septem-ber. Surely if Nodar andBoursalianhad discussed so ex-treme a measure as the layoff of half the entire workforce because of a lessening of orders for September,both men would have been fully conversant with theextent of the orders for the relevant period. Both Nodarand Boursalianpurported to recall with specificity thediscussions preceding the layoffs but they could notsupply the vital detail supposedly justifying the layoff ofthe night shift. There is no reason shown why the twomanagerscould recall figures for August but could notrecall figures for September. This lack of testimony seri-ously undermines Respondent's contentions about thereason for the layoff. Finally, those records that areavailable do not fully support Respondent's contentions.Respondent's monthlysalesand production figures for1985 are as follows.Cases SoldCases ProducedJanuary46,31435,263February75,58992,868March70,05387,245April113,287133,946Cases SoldCases ProducedMay165,883142,885June324,475316,301July425,094422,219August498,173515,481September279,293260,849October181,447157,491November91,79770,825December136,297135,980These figures show the gradual buildup and waning ofthe busy season in the summer of 1985. However, thesefigures are not too helpful in analyzing Respondent's de-fense that it decided on a layoff on 6 September becauseof a decline in orders. The evidence shows that Re-spondent's plant operated by filling orders within 2weeks of their receipt. Thus,in decidingon a layoff for 6September,Respondent'smanagers would have beenlooking at orders received 2 weeks earlier and theireffect on the weekly production schedules. As notedabove, neither the production schedules nor the orderswere produced. Thus, instead of looking at the informa-tion available to Respondent on 6 September,it is neces-sary to draw inferences from other data which are avail-able now. The production figures for September show asharp decline; this is to be expected due to the layoff ofhalf of Respondent's production force. However, thecomparative figures forsalesshow no clear precipitatedecline.Using the figures made available by Respondent, andbearing in mind that Respondent shipped and sold cool-ers 6 days per week, in August 1985, Respondent sold onthe average of 18,450 cases per day. It produced on theaverage of 19,091 cases per day. Daily production variedfrom 14,494 to 23,869 cases.In September, sales during the week of Labor Daybefore the layoff averaged 12,622casesper day. Produc-tion averaged 16,546 cases per day. The week after thelayoff,Respondent sold 22,259 cases per day and thesecond week after the layoff, it sold 13,345 cases perday.Due to the layoff, however, production averaged9037casesper day during the 2 weeks after the layoff.According to the testimony of Respondent's witnesses,when Nodar and Boursalian thought about and then dis-cussed the possibility of a layoff during the weeks of 26August and 2 September, they would have had beforethem figures showing expected shipments and sales ofabout 12,622 and 22,259 cases per day over the next 2weeks. These figures do not represent such a precipitatedrop in sales as would justify an immediate layoff, inview of the fact that Augustsalesaveraged 18,450 casesdaily.Although Respondent's witnesses testified thattherewas excess inventory by early September, Re-spondent offered no figures or statistics to support thisassertion.Although Respondent's witnesses testified thatby late August, cases of coolers were stacked on thesidewalk awaiting shipment, all the testimony taken to-gether shows that this was normal and that there werealways cases of coolers stacked outside Respondent'splant. JOSEPH VICTORI WINESI am persuaded that the motivating factor in the 6 Sep-tember layoff was the union organizing campaign. TheGeneral Counsel has met her burden by showing that thenight shift was laid off within about 48 hours of the com-mencement of the Union's vigorous and open campaign,after interrogations and threats and after Respondent'smanagers were told the Union had enough signatures tofile a petition. Although Respondent has shown general-ly that atsome pointtherewould have been a layoffgiven the gradual decline in sales and given its prior his-tory of laying off employees in October 1984, Respond-ent has not shown that the layoff would have occurredon 6 September 1985 even in the absence of the unioncampaign. Orders were not shown to have declined pre-cipitately and Respondent had hired five employees theweek before the layoffs. I find that Respondent acceler-ated its decision to implement a layoff when it saw thatthe employees supported the Unionin significant num-bers.Thus, I find that the layoff was due to the unionactivities of the employees and was in violation of Sec-tion 8(a)(3) of the Act.Wright Line,251NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982);Hunter Douglas Inc.,277 NLRB1179 (1985), enfd. 804 F.2d 808 (3d Cir. 1986);Corrugat-ed PartitionsWest,275 NLRB 894 (1985).E. Layoff of Sharaz EdooEdoo worked from 2 p.m. until various hours late atnight mixingwine cooler.Boursaliantestified that he laidoff Sharaz Edoo on 26 September 1985. The assertedreason for the layoff was that Edoo was no longerneeded because the night shift had been laid off andthere was too little work for him. Edoo's timecards showthat in the 3 weeks following the layoff, he worked 27-1/2 hours, 36-1/2 hours, and 32-1/2 hours.Edoo testified that on 26 September 1985, he was laidoff by Nodar who reproached him for being responsiblefor the layoff of so many employees due to their unionactivity.There is no other evidence that Respondentknew of Edoo's activitiesin bringingin the Union. Infact,Edoo testified that he denied any union involve-ment to Prior. Nodar deniedmakingany statement toEdoo about the Union I have found that Edoo tended toshade his testimony and that,in somerespects,Nodar'stestimony was inaccurate. I have also found thatBoursa-lian'stestimony was inaccurate. Thus, all three of thesewitnessesare somewhat unreliable. Because the GeneralCounsel has the burden of proof, and because Edoo's tes-timony is unconvincing, I do not find that the GeneralCounsel's burden has been metas tothe discharge ofSharaz Edoo.F. The Offer to RecallRespondent urges as further proof of its good faith incarrying out the layoffs that it recalled the employees forthe 1986 busyseason.Nodar testified that he told his sec-retary tosend telegramsto the laid-off employees in1986.However, Nodar's testimony and the documentaryevidence cannot be reconciled. A number of telegramswere sent to some (but not all) laid-off employees on 10March 1986 by the law firm that then represented Re-477spondent.12 The telegrams stated "Joseph Victori has ajob available for you to come back to work immediate-ly."Employees were requested to telephone Nodar by14March 1986. Similar telegrams were sent out on 13and 24 March, with later telephone dates. Then, on 28March, telegrams were sent to a few workers, stating,"We have been unable to contact you by telephone. Ifyou are still interested in working with us, please reporttowork at the plant on Tuesday, April 1, 1986, at 12noon." A few other telegrams were sent to employees,apparently confirming that some workers had indicated adesire to return to work. Nodar testified that after the 6September 1985 layoffs, no employees were hired untilMay 1986, when the busysummer Seasonwas to beginagain.Nodar stated the telegrams were sent in March"to see if they were going to be available to come backto us." Nodar testified, "I just wanted to have an idea ofhow many people were willing to come back to. workfor us so we can plan our night shift again." The tele-grams were sent in order "to alert people."From Nodar's testimony, it is clear that Respondentwanted to hire workers for the busy months of thesummer of 1986 and was only testing the future availabil-ity of the workers when it sent them telegrams in March1986. The telegrams were not an immediate offer of rein-statement, despite the language on their face Thus, thefact that Respondent sent these telegrams does not showitsgood faith in trying to rehire laid-off employees, andthe telegrams are not relevant to the good faith of Re-spondent in making the layoffs in September 1985. I notefurther that Respondent'smanagerswere aware thatmost of the laid-off employees spoke Spanish and thatRespondent used Spanish-speaking employees to translateinstructions on the shop floor. Yet all the telegrams weresent in English. Although the telegrams instructed theemployees to call Nodar himself, Nodar testified that hetold his secretary, Flora, to follow up on the offers ofrecall and speak to the employees. Flora does not speakSpanish.JulioMartinez testified that, although he did not re-ceive a telegram from Respondent, he and his cousin Ar-senioMartinez went to the plant to ask for their jobsback on 26 March. The Union had asked them if theyreceived telegrams and Union Agent "Arturo" drovethem to the plant. Martinez and his cousin saw Prior butthe latter told them there was no work. Then Prior tookthem to the manager, whom Martinez identified as"Nova." 13 Noubar Boursalian said there was no work.Finally, Prior told the two men that they were trying toget him into trouble, "that we had said that they hadbeen fired because they had filled out a union card." On1April 1985, Martinez and his cousin again returned tothe plant to seek work. They saw Prior who told themthere was no work. These two incidents are further evi-dence that Respondent did not make a good-faith offer12 Only those employees named In the original complaint were senttelegrams13Martinez is Spanish speaking It is clear from the record that by"Nova" he meant "Noubar " Boursalian's last name was difficult for theemployees to pronounce and he was commonly known as "Noubar" inthe plant 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof immediate reinstatement to its employees in March1986.CONCLUSIONS OF LAW1.By interrogating its employees about their member-ship in the Union and by threatening its employees withdischarge if they joined the Union, Respondent violatedSection 8(a)(1) of the Act.2.By discriminatorily laying off the following employ-ees becausethey joined or supported the Union, Re-spondent violated Section 8(a)(3) and (1) of the Act:Joel ZellmanPedro AriasJose De JesusRamon MejiaRichard MenaFrancisco FerminArsenio MartinezIvan Gammie DonovanDennis GuerreroJulioMartinezHarvey LightburnSamuel FanquiDeodath SeojanMarcial MonteroJose DiazTyrone BrownPedro GiraldoGabriel PalacioKhalid HussainGuillermo DavilaSajjiad AhmedRafael ValerioTony TatumRamdatt SambhuMuzharHussainJaimram HariramZafar MahmedJose CastellanosFausto AmigonReuben CevallosMushtaq AhmedMarvin CampbellMario AbreoGilberto ColladoPercio Gomez3.Respondent did not violatethe Act bydischargingRoberto Velez and by laying off Sharaz Edoo.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent having discriminatorily laid off its employ-ees, itmust offer them reinstatement and make themwhole for any loss of earnings and other benefits com-puted on a quarterly basis from the date of layoffs to thedate of proper offer of reinstatement, lessanynet interimearnings,asprescribed inF.W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977).Respondent must remove from its records any mentionof the unlawful layoffs.The General Counsel's request for a visitatorial orderis denied.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent, Joseph Victori Wines, Inc., Brook-lyn,New York, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a) Interrogatingits employees about their membershipin the Union and threatening them with discharge if theyjoin the Union.(b)Laying off its employees because they joined orsupported the Union.(c) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to the em-ployees named in paragraph 2 of the Conclusions of Lawto their former jobs or, if these jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority and other rights and privileges, and make themwhole for theirloss of earningsand other benefits in themanner setforth in the remedy section of this decision.(b) Expunge from its files any references to the layoffsand notify the employees that this has been done andthat the layoffs will not be usedagainst theminany way.(c)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its 31st Street plant copies in English and inSpanish of the attached notice marked "Appendix."ibCopies of the notice in English and Spanish on formsprovided by the Regional Director for Region 29, afterbeing signedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto ensurethat the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses15 In theevent that the Board's Order is enforced by a judgment of aUnited StatesCourtof Appeals, the words in the notice reading"Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrderof theNationalLaborRelations Board " JOSEPH VICTORI WINES479APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL"offer the following employees immediateand full reinstatement to their former jobs or,if thosejobs no longer exist,to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed and WE WILL Make themwhole for any loss of earnings plus interest:The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.To refrain from the exercise of any or all suchactivitiesWE WILL NOT lay off our employees for joining theUnion or engaging in concerted activities.WE WILL NOT interrogate our employees about theirunion membership.WE WILL NOT threaten our employees with dischargeif they join the Union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of rightsguaranteed you by Section 7 of the Act.Joel ZellmanJose De JesusRichard MenaArsenio MartinezDennis GuerrerodHarvey LightburnDeodath SeojanJose DiazPedro GiraldoKhalid HussaiSajjiad AhmeTony TatumMuzhar HussainZafar MahmedFausto AmigonMushtaq AhmedMario AbreoPercio GomezPedro AriasRamon MejiaFrancisco FerminIvan Gammie DonovannJulioMartinezMarcial MonteroTyrone BrownGabriel PalacioGuillermo DavilaRafael ValerioRamdatt SambhuJaimram HariramJose CastellanosReuben CevallosMarvin CampbellGilberto ColladoSamuel FanquiWE WILL remove from our records any mention of theunlawful layoff of the employees.JOSEPH VICTORI WINES, INC.